USCA11 Case: 20-11205      Date Filed: 12/03/2020   Page: 1 of 5



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-11205
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 6:14-cr-60256-JIC-1

JAIME FERNANDO SANCHEZ,
                                                          Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (December 3, 2020)


Before MARTIN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:

      Jaime Fernando Sanchez, a federal prisoner proceeding pro se, appeals the

denial of his post-judgment “motion to dismiss,” which the district court construed

as a successive 28 U.S.C. § 2255 motion. The district court held that because
              USCA11 Case: 20-11205   Date Filed: 12/03/2020    Page: 2 of 5



Sanchez had no authorization from this Court to file a successive § 2255 motion, it

lacked jurisdiction to consider his claims. The government moves this Court for

summary affirmance and a stay of the briefing schedule. The government argues

that the district court correctly construed his self-styled “motion to dismiss” as a

successive § 2255 motion over which it lacked jurisdiction. We agree. Sanchez’s

motion is properly construed as a successive § 2255 for which he did not have

authorization, so we grant the government’s motion for summary affirmance on

that basis.

       In 2014 Sanchez pled guilty to conspiracy to commit wire fraud and mail

fraud affecting a financial institution, in violation of 18 U.S.C. §§ 1349, 1341, and

1343. Since then Sanchez has tried three times to vacate his conviction by way of

a § 2255 motion. He filed his first § 2255 motion in 2016, which the district court

denied on the merits. He then sought leave from this Court to file a successive

§ 2255 in 2018, which this Court denied. And in 2019 Sanchez filed another

§ 2255 motion in the district court, which the court dismissed for lack of

jurisdiction because he had not gotten prior approval from this Court.

       In March 2020 Sanchez filed the motion now before us. He calls it a

“Motion to Dismiss” and argues that his guilty plea was not knowingly and

intelligently made and that he did not understand the maximum sentence he faced.

He asked that the district court dismiss the information against him under Federal


                                           2
           USCA11 Case: 20-11205          Date Filed: 12/03/2020      Page: 3 of 5



Rule of Criminal Procedure 12(b) and vacate his sentence and judgment of

conviction. The district court denied the motion. It noted that Sanchez was “long

out of time” to submit a motion to dismiss and that the relief he requested would

more properly be sought under § 2255. The district court therefore construed the

motion as arising under § 2255 and explained that, because Sanchez previously

filed a § 2255 motion that had been denied on the merits, he was required to obtain

leave from this Court in order to file another one. Because Sanchez had not done

so, the court concluded it did not have jurisdiction to consider his motion. This is

Sanchez’s appeal.

       Summary disposition is appropriate in two circumstances: (1) “where time is

truly of the essence,” or (2) where “the position of one of the parties is clearly right

as a matter of law so that there can be no substantial question as to the outcome of

the case, or where, as is more frequently the case, the appeal is frivolous.”

Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).1 In

determining whether either circumstance is present here, we review de novo

questions of jurisdiction, United States v. Lopez, 562 F.3d 1309, 1311 (11th Cir.




1
 In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as binding
precedent all decisions of the former Fifth Circuit handed down before October 1, 1981. Id. at
1209.


                                               3
              USCA11 Case: 20-11205         Date Filed: 12/03/2020   Page: 4 of 5



2009), and construe Sanchez’s pro se submissions liberally, Jones v. Fla. Parole

Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).

         Under § 2255, a federal prisoner who has been unconstitutionally detained

can move to vacate his conviction and sentence. Under the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA),2 however, a prisoner cannot file a

second or successive § 2255 motion without first obtaining authorization from the

Court of Appeals. 28 U.S.C. § 2244(b)(3)(A). Where a prisoner has failed to

obtain such authorization, the district court lacks jurisdiction to consider a second

or successive § 2255 motion. Farris v. United States, 333 F.3d 1211, 1216 (11th

Cir. 2003) (per curiam).

         We affirm the district court’s construction of Sanchez’s motion as arising

under § 2255. He requested that the district court vacate his conviction and

sentence, which is precisely the type of relief for which § 2255 motions are

intended. See 28 U.S.C. § 2255; United States v. Jordan, 915 F.2d 622, 624–26

(11th Cir. 1990) (construing pro se motion to vacate sentence as arising under

§ 2255). And because Sanchez could have fully and fairly raised his current claims

in the prior § 2255 motion that was denied on the merits, the present motion is

successive. See Scott v. United States, 890 F.3d 1239, 1249 (11th Cir. 2018).

However, Sanchez never obtained authorization from this Court to file a successive


2
    Pub. L. No. 104-132, 110 Stat. 1214 (1996).
                                                  4
          USCA11 Case: 20-11205       Date Filed: 12/03/2020    Page: 5 of 5



§ 2255 motion. The district court therefore lacked jurisdiction to consider

Sanchez’s motion and rightly denied it. 28 U.S.C. § 2244(b)(3)(A); Farris, 333

F.3d at 1216.

      Because there is no substantial question that the district court correctly

denied Sanchez’s post-judgment “motion to dismiss,” we GRANT the

government’s motion for summary affirmance. See Groendyke Transp., Inc., 406

F.2d at 1162. We also DENY the accompanying motion to stay the briefing

schedule as moot.




                                          5